Case 1:19-cv-25297-MGC Document 56 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-25297-Civ-COOKE/GOODMAN

  HAROLD RODRIGUEZ, on behalf of
  himself and all those similarly situated,

           Plaintiff,

  vs.

  PEPPER’S MIAMI BEACH, LLC,
  d/b/a PEPPERS AUTHENTICO MEXICANO,
  a Florida Limited Liability Company, et al.,

        Defendants.
  ____________________________________/
                 ORDER ADOPTING REPORT AND RECOMMENDATION
           THIS MATTER is before me upon U.S. Magistrate Judge Jonathan Goodman’s
  Report and Recommendations on FLSA Settlement (“Report”) (ECF No. 55). The Court
  referred the parties’ Joint Unopposed Motion for Approval of Settlement and Dismissal
  with Prejudice (ECF No. 45) to Judge Goodman pursuant to 28 U.S.C. § 636(b)(1)(A). See
  ECF No. 46.
           Judge Goodman recommends I find the parties’ settlement agreement to be fair and
  reasonable and approve the settlement. Judge Goodman also recommends the action be
  dismissed with prejudice and this Court retain jurisdiction to enforce the terms of the
  Parties’    settlement.    Neither   party   objected   to   Judge   Goodman’s   Report   and
  Recommendation and the time to do so has passed. After reviewing the parties’ Motion,
  Judge Goodman’s Report, and the Settlement Agreement in accordance with Lynn’s Food
  Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982), I find Judge Goodman’s Report
  clear, cogent, and compelling.
           Accordingly, Judge Goodman’s Report (ECF No. 55) is AFFIRMED and
  ADOPTED as Order of this Court. It is hereby ORDERED and ADJUDGED as follows:
        1. Plaintiff’s Renewed Motion for Approval of Parties’ Settlement Agreement (ECF
           No. 45) is GRANTED.



                                                   1
Case 1:19-cv-25297-MGC Document 56 Entered on FLSD Docket 02/23/2021 Page 2 of 2




     2. The Parties’ Settlement Agreement is APPROVED.
     3. This case is DISMISSED with prejudice.
     4. This Court shall retain jurisdiction to enforce the terms of the Settlement Agreement.
          DONE and ORDERED in chambers, at Miami, Florida, this 23rd day of February
  2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                               2
